DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 22 June 2022, the amendments to the claims have been entered into the application.  By this amendment, no claims have been added or cancelled, and claims 1-20 remain pending in the application.  The previously noted section 112 rejections have been overcome by the amendments and are hereby withdrawn.  After additional consideration, the following new rejections and objections are presented, and the art rejections are maintained.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  the claims each incorrectly denotes “the mechanical shut” in the final clauses of the claims and should denote “the mechanical shunt”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the energetic material" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the energetic material" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the energetic material" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by World Intellectual Property Organization document WO 2019/135804 A1 by Saltarelli et al (Saltarelli).
Regarding claim 1, Saltarelli discloses a detonator for controlling activation of an energetic material (240, See at least Figure 3), the detonator comprising: a mechanical shunt actionable between a default closed position, and an open position, the shunt in the default closed position is electrically connected with a power source and completes first circuit that prevents power from being supplied to the energetic material as a fail-safe feature comprising a closed switch state with the power source, the shunt in the open position is electrically disconnected from the power source, removes the fail-safe feature, creates an open switch state with the power source that completes a second circuit connecting the power source and the energetic material and supplying power to the energetic material, wherein the mechanical shunt is configured to communicate with an actuator in response to engaging a gun assembly and move from the default closed position to the open position in response to communicating with the actuator (250/252, See at least Figure 3, clearly illustrated, and at least Paragraph 0034).
Regarding claim 2, Saltarelli further discloses wherein the energetic material comprises a plurality of explosives arranged in a pattern with respect to the internal diameter of the gun assembly (238, See at least Figure 2, clearly illustrated).
Regarding claim 3, Saltarelli further discloses wherein the energetic material comprises a plurality of explosives arranged in one selected from a group comprising a circumferential pattern and stacked pattern with respect to the internal diameter of the gun assembly (238, See at least Figure 2, clearly illustrated).
Regarding claim 4, Saltarelli further discloses wherein the mechanical shunt, coupled to the power source, is in series with the energetic material or is in parallel with the energetic material (See Figures, clearly illustrated, and at least Paragraph 0034).
Regarding claim 5, Saltarelli further discloses wherein the mechanical shunt creates: a short circuit in response to the mechanical shunt configured to the default closed switch state; and an open circuit in response to the mechanical shunt configured to the open switch state (See at least Paragraph 0034).
Regarding claim 6, Saltarelli further discloses wherein the energetic material is activated in response to the mechanical shunt forming an open switch and power provided by the power source (See at least Paragraph 0034).
Regarding claim 7, Saltarelli further discloses wherein the mechanical shunt comprises resilient spring like properties, is held in the open position by an applied force, and automatically returns to the default closed position in response to the removal of the applied force (See at least Paragraph 0034, normally closed).
Regarding claims 8-20, Saltarelli discloses all of the limitations as previously addressed in the rejections provided above.
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered and they are partially persuasive.  The examiner agrees with the applicant that the section 112 rejections have been overcome by the amendments to the claims and have been withdrawn.  However, the examiner has identified that the reference to Saltarelli continues to meet the claimed limitations.  Therefore, the rejections are maintained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641